                                  IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                           CHARLOTTE DIVISION
                                          3:06-CR-00055-RJC-DCK
                USA,                                      )
                                                          )
                               Plaintiff,                 )
                                                          )
                    v.                                    )        ORDER
                                                          )
                RICHARD ST. GERMAN (10),                  )
                CHUNG MY HUONG NGUYEN (16),               )
                YAU-YAN YIP (18),                         )
                                                          )
                               Defendants.                )
                                                          )

                         THIS MATTER is before the Court upon the Government’s Motion to

               Dismiss, (Doc. No. 382), the Indictment, (Doc. No. 3), without prejudice as to the

               defendants named above, who have never appeared in court.

                         IT IS, THEREFORE, ORDERED that the Government’s motion, (Doc. No.

               382), is GRANTED and the Indictment, (Doc. No.31), is DISMISSED without

               prejudice as to Richard St. German, Chung My Huong Nguyen, and Yau-Yan Yip.


Signed: October 30, 2019
